Citation Nr: 0736392	
Decision Date: 11/19/07    Archive Date: 12/06/07

DOCKET NO.  04-31 834A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to service connection for a low back disorder.

2.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently assigned a noncompensable evaluation.

3.  Entitlement to an increased evaluation for tinnitus, 
currently assigned a 10 percent disability evaluation.

4.  Entitlement to an increased evaluation for elevated liver 
enzymes, currently assigned a 10 percent disability 
evaluation.  

5.  Entitlement to an increased evaluation for traumatic 
mydriasis of the right eye secondary to injury, currently 
assigned a noncompensable evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 


INTRODUCTION

The veteran served on active duty from April 1968 to May 
1976, from January 1979 to August 1981, and from February 
1983 to March 1992.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  

A hearing was held on September 26, 2007, by means of video 
conferencing equipment with the appellant in Muskogee, 
Oklahoma, before the undersigned, sitting in Washington, DC, 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of 
the hearing testimony is in the claims file.

The issues of entitlement to service connection for a back 
disorder and increased evaluations for bilateral hearing 
loss, elevated liver enzymes, and traumatic mydriasis of the 
right eye secondary to injury will be addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

The veteran's service-connected tinnitus is assigned a 10 
percent disability evaluation, the maximum rating authorized 
under Diagnostic Code 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2006); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

The Board notes that the U. S. Court of Appeals for Veterans 
Claims (Court) has held that the statutory and regulatory 
provisions pertaining to VA's duty to notify and to assist do 
not apply to a claim if resolution of that claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).

In the instant case, the facts are not in dispute.  
Resolution of the veteran's appeal is dependent on 
interpretation of the regulations pertaining to the 
assignment of disability ratings for tinnitus.  As will be 
shown below, the Board finds that the veteran is already 
receiving the maximum disability rating available for 
tinnitus under the applicable rating criteria.  Furthermore, 
regardless of whether the veteran's tinnitus is perceived as 
unilateral or bilateral, the outcome of this appeal does not 
change. 

Therefore, because no reasonable possibility exists that 
would aid in substantiating this claim, any deficiencies of 
notice or assistance are rendered moot.  See 38 U.S.C.A. § 
5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim).


Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 13, 2003, to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for tinnitus, whether the sound is perceived as being in one 
ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic 
Code 6260, Note 2 (2006).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court 
reversed a Board decision that found that, under pre-June 
2003 regulations, no more than a single 10-percent rating 
could be provided for tinnitus, whether perceived as 
bilateral or unilateral.  The Court held that pre-1999 and 
pre-June 23, 2003, versions of Diagnostic Code 6260 required 
that VA assign dual 10-percent ratings for "bilateral" 
tinnitus where it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that may 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific claims affected by the stay 
essentially included all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent was sought.

Recently, the Federal Circuit reversed the Veterans Court's 
decision in Smith and affirmed VA's long-standing 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10-percent rating for tinnitus, whether perceived as 
unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).  Citing Supreme Court precedent, the 
Federal Circuit explained that an agency's interpretation of 
its own regulations was entitled to substantial deference by 
the courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Id.  Finding 
that there was a lack of evidence in the record suggesting 
that VA's interpretation of Diagnostic Code 6260 was plainly 
erroneous or inconsistent with the regulations, the Federal 
Circuit concluded that the Court erred in not deferring to 
VA's interpretation.

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
claims affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10-percent 
disability rating is the maximum rating available under 
Diagnostic Code 6260, regardless of whether the tinnitus is 
perceived as unilateral or bilateral.   

In view of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precludes an evaluation in excess of a single 10-percent for 
tinnitus.  Therefore, the veteran's claim for an increased 
evaluation for his service-connected tinnitus must be denied 
under both the new and old versions of the regulation.  As 
the disposition of this claim is based on the law, and not 
the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


ORDER

An evaluation in excess of 10 percent for tinnitus is denied.




REMAND

Reasons for Remand:  To afford the veteran VA examinations 
and due process.
 
As discussed above, the law provides that the VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires the VA to 
assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  Such 
assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2007).

In this case, the Board notes that the veteran has not been 
afforded a VA examination in connection with his claim for 
service connection for a back disorder.  His service medical 
records show that he sought treatment in the emergency room 
for low back pain in June 1980.  The veteran indicated that 
he had initially strained his back a month earlier while 
moving furniture and that it was progressively improving 
until he lifted a camper shell onto a pickup the previous 
night.  The veteran was later seen in November 1984 with 
additional complaints of back pain after playing racquetball 
and bowling.  He was assessed as having a muscle strain.  In 
addition, the record contains post-service medical evidence 
documenting complaints and treatment pertaining to his back.  
However, the evidence of record does not include a medical 
opinion based on a review of the veteran's claims file that 
addresses whether he currently has a back disorder that is 
causally or etiologically related to his military service.  
Therefore, the Board finds that a VA examination and medical 
opinion are necessary for the purpose of determining the 
nature and etiology of any and all back disorders that may be 
present.

The Board also notes that the veteran was afforded VA 
examinations in connection with his claims for an increased 
evaluation for elevated liver enzymes and bilateral hearing 
loss in February 2003 and March 2003, respectively.  However, 
the veteran's representative contended at the September 2007 
hearing before the Board that both examinations were too old 
and asserted that the severity of the disabilities had 
increased since the time of those examinations.  The Board 
notes that it has been over four years since the last 
examinations.  VA's General Counsel has indicated that when a 
claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an 
additional examination is appropriate.  VAOPGCPREC 11-95 
(April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  


Moreover, the February 2003 VA examiner indicated that the 
claims file was not available for review, and the March 2003 
VA audio examiner did not state whether the veteran's claims 
file had been reviewed.  Applicable regulations state that it 
is essential that, both in the examination and evaluation, 
each disability be viewed in relation to its history. See 38 
C.F.R. § 4.1.  In this regard, medical examinations generally 
should "take into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one." Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  The Court has held that the 
fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical examination 
which takes into account the records of prior medical 
treatment so that the disability evaluation will be a fully 
informed one. See Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
see also 38 C.F.R. § 3.326 (2007); VAOPGCPREC 20-95 (July 14, 
1995) (a VA examiner must review a claimant's prior medical 
records when such a review is necessary to ensure a fully 
informed examination or to provide an adequate basis for the 
examiner's findings and conclusions).

Lastly, the Board acknowledges the contention of the 
veteran's representative at the September 2007 hearing before 
the Board that the RO has not properly addressed the issue of 
an increased evaluation for the veteran's service-connected 
right eye disorder.  The veteran did submit a statement in 
February 2002 in which he requested an evaluation of an eye 
disorder.  A May 2002 rating decision denied that claim, but 
a subsequent rating decision dated in June 2003 erroneously 
denied service connection for an eye disorder, as service 
connection for traumatic mydriasis of the right eye secondary 
to injury had already been granted.  The veteran submitted a 
notice of disagreement in December 2003 in which he noted 
that the disorder was service-connected and requested that it 
be re-evaluated.  The RO subsequently issued a statement of 
the case (SOC) in July 2004 in which the issue was correctly 
adjudicated as entitlement to an increased evaluation for 
traumatic mydriasis of the right eye secondary to injury, 
currently assigned a noncompensable evaluation.  The veteran 
then submitted a statement in September 2004 that the RO 
accepted in lieu of a VA Form 9 for the issues listed in the 
July 2004 SOC.  

However, the RO no longer addressed the issue of entitlement 
to an increased evaluation for the veteran's service-
connected right eye disorder.  In fact, it was not 
adjudicated in the June 2005 and July 2007 supplemental 
statements of the case (SSOC).  This oversight becomes an 
even great procedural error given the fact that additional, 
and potentially probative evidence, was received.  The record 
does not contain a waiver of RO consideration for this 
evidence.  The Board cannot cure this procedural defect, and 
must remand the matter for proper consideration of the 
evidence by the RO and the issuance of an SSOC.  See 38 
C.F.R. §§ 19.31, 19.37 (2007).  

As the case is already being remanded for additional 
development, the Board is of the opinion that the veteran 
should be afforded a VA examination to ascertain the current 
severity and manifestations of his service-connected 
traumatic mydriasis of the right eye secondary to injury.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The veteran should be afforded a 
VA examination to determine the 
nature and etiology of any back 
disorder that may be present.  Any 
and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the veteran's 
service medical records documenting 
treatment for his back.  The examiner 
should then comment as to whether it 
is at least as likely as not that 
that the veteran has a current back 
disorder that is causally or 
etiologically related to his 
symptomatology in service or is 
otherwise related to his military 
service.

(The term "at least as likely as 
not" does not mean within the realm 
of medical possibility, but rather 
that the medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of conclusion as it 
is to find against it.)

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history 
[,]" 38 C.F.R. § 4.1 (2007), copies 
of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

2.  The veteran should be afforded a VA 
examination to ascertain the current 
severity and manifestations of his 
service-connected bilateral hearing 
loss, elevated liver enzymes, and 
traumatic mydriasis of the right eye 
secondary to injury.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner(s) should be 
performed, including the Maryland CNC 
test and a puretone audiometry test.  
The examiner(s) is requested to review 
all pertinent records associated with 
the claims file and to comment on the 
severity of these disabilities.  The 
examiner(s) should report all signs and 
symptoms necessary for rating the 
veteran's bilateral hearing loss, 
elevated liver enzymes, and traumatic 
mydriasis of the right eye secondary to 
injury under the rating criteria.  

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2007), copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, 
the claims file, must be made 
available to the examiner(s) for 
review.

3.  The RO should forward the claims 
file to the veteran's local 
representative to review the claims file 
and to allow reasonable time to submit 
any additional information, evidence, 
and/or argument, particularly with 
respect to the issue of entitlement to 
an increased evaluation for traumatic 
mydriasis of the right eye secondary to 
injury.  

4.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


